Citation Nr: 0534251	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  96-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for stress fracture of 
the dorsum of the right foot.  

3.  Entitlement to an increased (compensable) rating for 
residuals of bilateral heel contusions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

This case was before the Board in May 2002 when further 
evidentiary development was sought, including VA 
examinations.  At that time, the Board was undertaking the 
development on its own.  Among other things, the Board made 
requests for examinations of the veteran's feet and back.  
Requests were made in March and April 2003.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the regulation that allowed for 
the Board to conduct its own evidentiary development.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Nevertheless, on May 7, 
2003, the Board made one more attempt to schedule the 
examinations.  

Because of the Disabled American Veterans case, the Board 
remanded the case in August 2003 and asked the RO to do all 
of the things the Board originally intended to do itself by 
way of evidentiary development, including the scheduling of 
examinations that had already been scheduled.  Why the Board 
made such a request is not clear.

The veteran's representative wrote a letter on August 25, 
2003, and pointed out that examinations of the veteran's feet 
and back had already been conducted in June 2003 at the 
Minneapolis VA Medical Center, presumably in furtherance of 
the Board's earlier attempt to have the examinations 
scheduled.  The representative asked that the reports of the 
June 2003 examinations be obtained and reviewed before 
scheduling more examinations pursuant to the Board's August 
6, 2003, remand.  Nevertheless, examinations were again 
requested in November 2004 and in December 2004.  The veteran 
wrote a letter in January 2005 to explain that he was not 
well enough to attend more examinations.

Curiously, the computer printout showing that examinations 
were requested in December 2004 also show that the 
examinations requested in May 2003 had in fact been 
"completed."  This is consistent with the representative's 
assertion in August 2003 that the veteran had appeared for 
examinations in June 2003.  However, it does not appear that 
any effort was made to obtain copies of the June 2003 
examination reports.  When the Appeals Management Center 
prepared a supplemental statement of the case in June 2005, 
it was merely noted that the veteran had failed to appear for 
a December 2004 examination.

Because it appears that the veteran indeed complied with the 
scheduling of examinations and was examined in June 2003, 
this case is again remanded so that copies of those reports 
can be obtained, if extant.  

1.  The RO should obtain copies of any 
June 2003 examination reports prepared 
pursuant to the Board's earlier request 
for such evidentiary development.  If no 
examination was conducted, an explanation 
should be provided for why the available 
record now shows that examinations were 
in fact completed in June 2003.

2.  If examination reports are obtained, 
the RO should re-adjudicate the claims on 
appeal.  This should include a critical 
analysis of the examination reports and 
whether they provide the information 
necessary to adjudicate the claims.  If 
any examination report is deficient in 
any way, it should be returned to the 
examiner(s) for correction.  If any 
benefit sought is denied upon re-
adjudication, a supplemental statement of 
the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


 Department of Veterans Affairs


